Citation Nr: 1747757	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Spouse


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from September 1954 to June 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2017. A transcript is of record. 

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the weight of the evidence supports a finding that his tinnitus is etiologically related to acoustic trauma suffered during active service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus contending that it is a result of his military occupation working with diesel generators during his active service. See April 2013 application for VA compensation. 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection requires evidence showing: 1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the condition incurred or aggravated by service. Shedden v. Principi, 381 F.3d 1163, 1157 (Fed. Cir. 2004). 

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomology if the condition is a chronic disease listed under 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). Tinnitus is considered an organic disease of the nervous system; therefore, it is one of the enumerated chronic diseases. See Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any material issue or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102. 

The Veteran is competent to identify tinnitus, as this condition is observable by his own senses. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). He is also competent to report the onset and persistence of tinnitus symptoms. Id. He has alleged that his ringing in the ears is a result of noise exposure from his occupation as a repairman working with diesel engine generators. See April 2017 Board Hearing Transcript at 8. The VA examiner in June 2013 diagnosed the Veteran with tinnitus. See June 2013 VA Examination (stating "his... tinnitus is at least as likely as not (50% probability or greater) a symptom associated with hearing loss."). The Board finds that the Veteran has a current disability of tinnitus.

The Veteran experienced acoustic trauma in service while working as a repairman with diesel generators. See Board Hearing Transcript at 3, 5. The Board finds the Veteran had in-service noise exposure while working with diesel generators.

The Veteran reported ringing in his ears, and he contends that it is related to active service. The Veteran and his spouse explained at the April 2017 Board hearing that he has had ringing in his ears since the late 1950s, or alternatively, no later than the early 1960s. Furthermore, both the Veteran and his spouse testified that the ringing in his ears has been continuous since he separated from service. 

Concerning the etiology of tinnitus, in the June 2013 VA exam, the examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure. The examiner based the opinion on the following: hearing sensitivity was normal at enlistment and separation from service, and there were no changes or reports in hearing sensitivity/tinnitus noted in the medical records. The examiner did not consider the Veteran's lay statement concerning the onset of his tinnitus, and as such, the examination and opinion are inadequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In weighing the evidence, the Board finds the Veteran and his spouse's testimony to be credible and of more probative value than the June 2013 VA examination as the examiner did not consider the Veteran's lay statements. The Veteran and his wife both testified that his tinnitus began immediately or shortly after leaving service. As there is a reasonable doubt to the exact date when the Veteran's tinnitus manifested, the Board finds that his tinnitus was as least as likely as not to have begun in service and continued thereafter. Alternatively, the Veteran and his wife's hearing testimony establish continuity of symptomology as they have reported constant ringing in the Veteran's ears since he left the service. 
Accordingly, the record shows a diagnosis of tinnitus, evidence establishing a link between current symptoms and an in-service event, and evidence establishing that the in-service event occurred. Therefore, the claim for entitlement to service connection for tinnitus is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Board finds that additional development is needed before the Veteran's bilateral hearing loss claim can be decided. The Board finds the June 2013 VA examination to be inadequate and a remand for a medical opinion from a VA audiologist on the hearing loss claim is necessary.

The RO denied the Veteran's hearing loss claim based upon the June 2013 VA examination. The VA examiner diagnosed the Veteran with sensorineural hearing loss in both the left and right ear. The examiner also reviewed the Veteran's claim file. However, the examiner appears to have placed too much emphasis on the lack of evidence related to hearing loss from the Veteran's medical records at enlistment and separation, and that there were no changes in hearing sensitivity documented in the records. The examiner concluded that "it is less likely than not that the hearing loss was caused by or a result of an event in military service." 

The Board finds the June 2013 examination inadequate as the examiner did not explain or note the lay testimony of the Veteran wherein he described ear problems in service. Additionally, the examiner did not mention that the Veteran's medical records indicate Otitis Media in 1955, or that the Veteran acknowledged ear, throat, and nose issues on his separation examination, Form 89, from June 1958. See Service Treatment Records at 17. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

Whether the Veteran's current bilateral hearing loss is at least as likely as not related to in-service noise exposure or at least as likely as not to have its onset during service?  

Consider all lay and medical evidence; including the Veteran's lay testimony that hearing problems began in service, his reports of ear problems during service, as well as his reports of ear pain and "feeling stopped up" after his flight in the 1980s. Assume the Veteran's exposure to hazardous noise levels in service from working in an equipment room maintaining diesel power generators. All opinions must be supported by a comprehensive rationale. 

2. Next, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


